                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

MARSHALL A. DRAYTON, II,                              :
                    Plaintiff,                        :
                                                      :
               v.                                     :       NO. 5:19-1265
                                                      :
SERGEANT SPOTTS, 1                                    :
                        Defendant.                    :
__________________________________________

                                            ORDER
       AND NOW, this 11th day of October, 2019, upon consideration of (1) Plaintiff’s
Complaint filed on March 25, 2019 , ECF No. 1; (2) the Order dated April 9, 2019, dismissing
all but one of Plaintiff’s claims and directing Plaintiff to file an amended complaint within thirty
(30) days, ECF No. 6; (3) the Order dated May 16, 2019, noting Plaintiff’s failure to file an
amended complaint, terminating all Defendants with the exception of Defendant Spotts, and
advising Plaintiff of his litigation obligations, ECF No. 8; (4) the Order dated September 5, 2019,
directing Plaintiff to respond to Defendant Spotts’ motion to dismiss by September 20, 2019,
ECF No. 14; (5) Plaintiff’s failure to take any action to date in response to the Court’s two
directives, or any action whatsoever; and for the reasons set forth in the Opinion issued this date,
IT IS HEREBY ORDERED THAT:
       1.      The Complaint, ECF No. 2, is DISMISSED, with prejudice, for Plaintiff’s
               failure to prosecute his claim.
       2.      The Clerk of the Court is directed to CLOSE this case.
                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr._____________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge

1
        Defendant Spotts is incorrectly identified in the Complaint as an officer. Additionally,
officer is incorrectly spelled “Offcier” on the docket. Defendant’s correct title is Sergeant
Spotts.
                                                  1
                                               101119
